
	
		I
		111th CONGRESS
		1st Session
		H. R. 883
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. King of New York
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  1993 increase in income taxes on Social Security benefits.
	
	
		1.Repeal of 1993 increase in
			 tax on Social Security benefits
			(a)In
			 generalParagraph (2) of section 86(a) of the Internal Revenue
			 Code of 1986 (relating to social security and tier 1 railroad retirement
			 benefits) is amended by adding at the end the following: This paragraph
			 shall not apply to any taxable year beginning after December 31, 2008..
			(b)Conforming
			 amendments
				(1)Subparagraph (A)
			 of section 871(a)(3) of such Code is amended by striking 85
			 percent and inserting 50 percent.
				(2)(A)Subparagraph (A) of
			 section 121(e)(1) of the Social Security Amendments of 1983 (Public Law 98–21)
			 is amended—
						(i)by striking (A)
			 There and inserting There;
						(ii)by striking (i)
			 immediately following amounts equivalent to; and
						(iii)by striking , less
			 (ii) and all that follows and inserting a period.
						(B)Paragraph (1) of section 121(e) of
			 such Act is amended by striking subparagraph (B).
					(C)Paragraph (3) of section 121(e) of
			 such Act is amended by striking subparagraph (B) and by redesignating
			 subparagraph (C) as subparagraph (B).
					(D)Paragraph (2) of section 121(e) of
			 such Act is amended in the first sentence by striking paragraph
			 (1)(A) and inserting paragraph (1).
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
